Wright, J.
Plaintiff offered in evidence two transcripts of the judgment declared on. The first was defective in that the certificate of the clerk failed to show that the justice rendering the judgment, and who purports to sign the official certificate accompanying the transciipt, was a justice within the county wherein the said officer was clerk of a court of record. This was necessary, under section 2439 of the Code. The authentication to the second transcript is defective, for the reason that it does not state that the person signing the official certificate of the justice, was at the time of signing the same an acting justice of the peace. It states that he was at the time of the rendition of the judgment, some three months prior to the date of the certificate, but it is silent as to his official character at the time he certifies to the transcript. (Code supra.)
Judgment affirmed.